DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I – claims 1-15 in the reply filed on 2/11/21 is acknowledged.
Claim Objections
Claim 2 is objected to because of the following informalities:  “a pre-set condition” in line 7 of claim 2 appears to be a double inclusion of that in line 8 of claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase "such as" in line 2 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed 
Regarding claim 7, it is unclear as to what Applicant is trying to claim.  The claim is being examined as best understood.
Regarding claim 8, the phrase "for example" in line 2 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The claim is being examined as best understood that the limitations following the phrase are not part of the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-9, and 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2013/0325186 (hereinafter Huang).
Regarding claim 1, Huang discloses a bathing system (see para. [0020]) comprising a remotely controllable bathing apparatus (the water heat 10); and one or more computing devices (20, 22) which are arranged to support a plurality of user accounts (first and second identification (ID) codes), each user account being arranged to control the bathing apparatus (see para. [0020]); wherein, when a first user account (first ID code) of the plurality of user accounts is used to control the bathing apparatus, the other user accounts of the plurality of user accounts are blocked from controlling 
Regarding claim 3, Huang teaches the pre-set condition is the expiry of a set time period (see para. [0023], the exclusive time) measured from a trigger event (see para. [0020, the presses of the start key 20a to take a shower).  
Regarding claim 4, Huang teaches the trigger event is: (i) a particular action of the first user (see para. [0020, the presses of the start key 20a to take a shower by the user); (ii) expiry of a bathing control instruction given by the first user (see para. [0025], the user presses the cancel key 20c); (iii) an initial use of the first user account to control the bathing apparatus (see para. [0026]); or (iv) a most recent use of the first user account to control the bathing apparatus (see para. [0026]).  
Regarding claim 5, Huang teaches the length of the set time period depends on the trigger event (see para. [0023]).  
Regarding claim 6 Huang teaches a different duration (see para. [0031], the first waiting time) is selected for the set time period depending on parameters (temperature and water flow).  
Regarding claim 7, as best understood, Huang teaches subsequent use of the first user account to control the bathing apparatus (see paras. [0025] to [0027]) before the pre-set condition is met can change the pre-set condition.  

Regarding claim 9, Huang teaches the pre-set condition is the expiry of a set time period from the first user account being used to control the bathing apparatus, unless data is received indicating that a bathing session has ended before expiry of the set time period (see paras. [0033] to [0034]).  
Regarding claim 14, Huang teaches a second user account (second ID code) of the plurality of user accounts which attempts to control the bathing apparatus but is blocked receives an indication that the bathing apparatus is in use (see para. [0022], the indication is the abrupt end of the setting procedure).  
Regarding claim 15, Huang teaches the one or more functions (see para. [0022], the start command) of the bathing apparatus that are blocked to other user accounts as a result of activity on the first user account are: (i) all functions of the bathing apparatus (see para. [0022], the start command is rejected and the setting procedure is ended); or (ii) a subset of functions of the bathing apparatus (see para. [0022], the start command is rejected).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of US 2014/0297048 (hereinafter Buchheit).
	Regarding claim 2, Huang teaches the one or more computing devices (20, 22) are a plurality of user devices (see para. [0017], the controllers are wireless), each arranged to control the bathing apparatus, each portable user device corresponding to a user account (ID code) of the plurality of user accounts; and when a first user device (first controller 20) of the plurality of user devices is used to control the bathing apparatus, the other user devices (second controller 22) of the plurality of user devices are blocked from controlling the one or more functions of the bathing apparatus until a pre-set condition is met (see para. [0025], the cancel command or the exclusive time is up and no command is received).  Although Huang is silent as to the user devices (controllers 20, 22) being portable, attention is directed to the Buchheit reference which teaches an analogous bathing system utilizing computing devices (see Fig. 5, 530) to control the shower functions, wherein the computing devices are shown in Fig. 5 to include five different alternative equivalent computing devices.  A mobile (portable as claimed) device is shown to be among the alternative equivalent computing devices.  Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the controllers of Huang with portable user devices as taught by Buchheit, wherein doing so would merely be substituting equivalents known for the same purpose.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06.

Regarding claims 10-13, Huang teaches each user account (ID code) is associated with a user device (controller) which control the bathing apparatus remotely (wirelessly).  Although Huang is silent as to the user devices (controllers 20, 22) being portable, attention is directed to the Buchheit reference which teaches an analogous bathing system utilizing computing devices (see Fig. 5, 530) to control the shower functions, wherein the computing devices are shown in Fig. 5 to include five different alternative equivalent computing devices such as a mobile (portable or smartphone as claimed) device and a computer application.  Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the controllers of Huang with portable user devices, smartphones, or a computer application as taught by Buchheit, wherein doing so would merely be substituting equivalents known for the same purpose.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chaky teaches a user control a shower head which is an unclaimed feature of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/           Primary Examiner, Art Unit 3754